Citation Nr: 0112305	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-11 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a disability 
claimed to be manifested by dizziness.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to a compensable rating for a scalp scar.

8.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a left knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 12, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.

Only the issues listed above as issues one and eight will be 
addressed in the decision portion of the present 
decision/remand.  The remaining six issues will be discussed 
in the remand portion, as they all need additional 
development.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of entitlement to service 
connection for bilateral hearing loss and entitlement to re-
opening of a claim for service connection for a left knee 
disability has been obtained and developed by the agency of 
original jurisdiction.

2.  Bilateral hearing loss, as defined for VA purposes, is 
shown to be currently manifested, there is evidence in the 
file supporting the veteran's contention regarding inservice 
noise exposure, and there is no evidence of post-service 
noise exposure.
 
3.  The last disallowance of the veteran's claim of 
entitlement to service connection for a left knee disability 
was accomplished in a December 1970 rating decision, which 
the veteran never appealed, and is therefore final.

4.  The additional evidence that has been associated with the 
file with regard to the veteran's request to re-open his 
claim of entitlement to service connection for a left knee 
disability is significant enough as to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

5.  The veteran injured his left knee during service, he has 
historically claimed that his left knee problems are 
secondary to his inservice injury, and there is competent 
evidence in the file showing a diagnosis of degenerative 
arthritis of the left knee, with narrowing of joint space and 
osteophytes.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2000).

2.  The evidence that has been associated with the file since 
the December 1970 rating decision is new and material, and as 
such it serves to reopen the previously denied claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Service connection for a left knee disability is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issue Number One
Entitlement to service connection for bilateral hearing loss:

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection for impaired hearing may also be granted 
on a presumptive basis if the evidentiary record demonstrates 
that sensorineural hearing loss manifested itself to a degree 
of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The requirements for service connection for hearing loss as 
defined in § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  In this regard, it is noted that the United States 
Court of Veterans Appeals (currently known as the United 
States Court of Appeals for Veterans Claims; hereinafter 
referred to as "the Court") has held that § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

The Court has also held that § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the veteran contends that he is entitled 
to service connection for bilateral hearing loss because this 
disability was caused by substantial noise exposure while 
working in a demolition crew during service, with no hearing 
aids.

Initially, it is noted that, on November 9, 2000, while this 
appeal was still pending, the President signed the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The VCAA in essence 
requires that VA undertake any additional development that 
may be necessary to substantiate a veteran's claim for VA 
benefits, regardless of whether the claim is well grounded or 
not.  The additional development may include securing any 
additional evidence identified by the claimant and requesting 
a medical examination and a medical opinion, when necessary.  
Also, the VCAA imposes upon VA certain additional notice 
duties.  Id.

A review of the record shows that the RO has yet to schedule 
the veteran for a VA audiological evaluation and has denied 
the veteran's service connection claim on the basis that the 
veteran has failed to submit a claim that is well grounded.  
This deficiency notwithstanding, the Board is of the opinion 
that a remand of this issue is not necessary because the 
evidence that is of record is sufficient to resolve this 
appeal in favor of the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case).  Thus, to that extent, the Board finds 
that all evidence necessary for an equitable disposition of 
this particular matter on appeal has been obtained and 
developed by the agency of original jurisdiction. 

The record supports the veteran's contention that he was 
exposed to loud noise during service, as his service medical 
records show that he did work, as he claims, in a demolition 
team.  The record also shows that the veteran's military 
occupational specialty (MOS) was combat engineer.  While, on 
separation in 1967, the veteran denied symptoms of hearing 
loss, and hearing loss was "not noted" on October 1970 VA 
general medical examination, there is no evidence in the file 
of noise exposure after service, and a February 1998 VA 
audiological evaluation report reveals the following hearing 
loss levels, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
70
75
LEFT
20
35
55
70
75

The speech discrimination score for the left ear was reported 
92 percent, while the score for the right ear, which is 
barely legible, appears to represent either 78 or 88 percent.  
The reliability of the results was characterized as "good."

The Board finds that bilateral hearing loss, as defined for 
VA purposes, is shown to be currently manifested, as there 
are auditory thresholds at least one of the above cited 
frequencies exceeding 40 decibels, in both ears, as well as 
auditory thresholds in at least three of the frequencies 
exceeding 26 decibels, also in both ears.  Also, there is 
evidence in the file supporting the veteran's contention 
regarding inservice noise exposure, and there is no evidence 
of post-service noise exposure.

In view of the above finding, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that service 
connection for bilateral hearing loss is warranted.


Issue Number Eight
Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a left knee disability:

The veteran contends that he currently suffers from a left 
knee disability that is causally related to a left knee 
injury that he suffered during service in 1967 and that, 
consequently, service connection for a left knee disability 
is warranted.

A review of the file reveals that a claim of entitlement to 
service connection for a left knee disability was initially 
denied by the RO in a December 1970 rating decision, based on 
a review of the veteran's service medical records and the 
report of an October 1970 VA medical examination, which had 
revealed no evidence of a chronic left knee disability.  (The 
RO acknowledged at that time, however, that there was 
evidence in the file of an inservice August 1967 left knee 
sprain.)  The veteran was duly notified of this decision, and 
of his appellate rights, in December 1970, but a Notice of 
Disagreement was not received within one year of the date of 
such notice.  Therefore, that rating decision is final.  
38 U.S.C.A. § 7105.
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See 38 U.S.C.A. § 5108.  The U.S. Court of 
Appeals for the Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may re-open such a claim, it must so find.  
See, Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for a left knee 
disability, on any basis, was accomplished in the December 
1970 rating decision.

In 1999, the Court introduced the following three-step 
process for reviewing an appeal based on a new and material 
evidence claim:  First, a determination as to whether the 
appellant had presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, a determination, made 
immediately upon reopening the claim, as to whether the claim 
as reopened (and as distinguished from the original claim) is 
well grounded.  Third, if the claim is well grounded, an 
actual evaluation of the claim on the merits, but only after 
ensuring that the claimant's duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

The above second step has evidently been invalidated by the 
aforementioned newly-enacted VCAA, which no longer requires 
that a claimant submit a well grounded claim, in order to 
trigger VA's duty to assist.  Accordingly, in the present 
case, the Board has to determine if the veteran has submitted 
new and material evidence, and, if the answer to this 
question is in the affirmative, the Board would then be free 
to review the claim on the merits, once it has made sure that 
VA's re-defined duty to assist has been fulfilled.

As noted earlier, the initial denial of this claim was based 
on the RO's finding that there was no evidence of a current 
disability, per the results of an October 1970 VA medical 
examination.  The veteran, however, has historically claimed 
that he has always suffered from left knee impairment since 
his inservice injury, and the evidence that has been 
associated with the file after the RO's last disallowance 
(i.e., the December 1970 rating decision) of the veteran's 
claim for service connection for a left knee disability 
includes VA medical records that now support his contention 
that he does suffer from a left knee disability.  For 
instance, a July 1996 VA radiologic diagnostic report reveals 
X-Ray findings consistent with a diagnosis of degenerative 
arthritis of the left knee, with narrowing of joint space and 
osteophytes, and an August 1997 VA outpatient medical record 
reveals complaints of left knee pain since "injuries in 
'60s," with a diagnosis of degenerative joint disease (DJD) 
of the left knee.  Post-service VA medical records also 
reveal that the veteran slightly re-injured the same knee 
after service.  (An October 1973 VA medical record reveals 
that the veteran had twisted his left knee three times in the 
past week to week-and-a-half.)

Thus, the Board finds that the additional evidence that has 
been associated with the file with regard to the veteran's 
request to re-open his claim of entitlement to service 
connection for a left knee disability is significant enough 
as to warrant its consideration in order to fairly decide the 
merits of that particular claim.  In view of this finding, 
the Board concludes that the evidence that has been 
associated with the file since the December 1970 rating 
decision is new and material, and as such it serves to reopen 
the previously denied claim for service connection for a left 
knee disability.

Prior to evaluating the veteran's claim for service 
connection for a left knee disability on the merits, the 
Board notes that it has determined that, while the veteran 
has not been scheduled for a VA medical examination of his 
left knee, a remand of this particular issue is unnecessary 
because the evidence that is already of record is sufficient 
to resolve this appeal in favor of the veteran.   As noted 
earlier, the Court has held that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, to that 
extent, the Board finds that all evidence necessary for an 
equitable disposition of this particular matter on appeal has 
been obtained and developed by the agency of original 
jurisdiction. 

In evaluating the appealed claim for service connection for a 
left knee disability on the merits, the Board finds that it 
is shown that the veteran injured his left knee during 
service, that he has historically claimed that his left knee 
problems are secondary to his inservice injury, and that 
there is competent evidence in the file showing a diagnosis 
of degenerative arthritis of the left knee, with narrowing of 
joint space and osteophytes.  While it is a fact that the 
veteran re-injured his left knee after service, it is also a 
fact that he had previously injured his knee during service 
and that he had been complaining of left knee problems prior 
to the post-service re-injury.  In view of this finding, the 
Board concludes, resolving any reasonable doubt in favor of 
the veteran, that service connection for a left knee 
disability is warranted.


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left knee 
disability is re-opened, and service connection for a left 
knee disability is granted.



CONTINUED ON THE FOLLOWING PAGES

REMAND

The issues listed on the first page of the present 
decision/remand as issues two through seven need additional 
development.  In particular, the Board notes that, pursuant 
to the provisions of the above referenced newly-enacted VCAA, 
medical examinations are needed in order to clarify what 
disabilities (of those claimed) the veteran currently suffers 
from, what are the etiologies of any such disabilities, and 
what is the current severity of the service-connected scalp 
scar, which the veteran contends is currently much more 
disabling than evaluated.  The service connection claims also 
need to be re-adjudicated on the merits, since they were all 
denied as not well grounded.  Additionally, the RO must make 
sure that it has complied with VA's notice duties under the 
new law, and that it has fully developed the PTSD issue.  
(The record shows that the veteran has provided at least one 
specific stressor that the RO has yet to attempt to verify, 
and a VA PTSD examination has not been scheduled.)

In view of the above, this case is remanded for the following 
additional development:

1.  The veteran should be scheduled for a 
VA medical examination of his left ankle.  
The examiner should be asked to review 
the file prior to the examination, 
request, and interpret, for the record, 
any indicated studies and/or tests, 
examine the veteran, and render a 
comprehensive, legible medical 
examination report that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
left ankle disability and, if he 
does, the examiner's opinion as to 
whether it is at least as likely as 
not that that disability is causally 
related to inservice events, to 
include a September 1967 left ankle 
contusion.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

2.  The veteran should also be scheduled 
for a VA medical examination geared 
towards ascertaining whether he suffers 
from (a) a disability manifested by 
dizziness; (b) tinnitus; and/or (c) 
hypertension.  The examiner should be 
asked to review the file prior to the 
examination, request, and interpret, for 
the record, any indicated studies and/or 
tests, examine the veteran, and render a 
comprehensive, legible medical 
examination report that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
chronic disability manifested by 
dizziness and, if he does, the 
examiner's opinion as to whether it 
is at least as likely as not that 
that disability is causally related 
to service.

C.  His or her opinion as to whether 
the veteran currently suffers from 
tinnitus and, if he does, the 
examiner's opinion as to whether it 
is at least as likely as not that 
that disability is causally related 
to service.

D.  His or her opinion as to whether 
the veteran currently suffers from 
hypertension and, if he does, the 
examiner's opinion as to whether it 
is at least as likely as not that 
that disability is causally related 
to service.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

4.  The RO should also take appropriate 
action to attempt to verify the claimed 
PTSD-related stressors.  Thereafter, a 
legible report on the results of this 
investigation must be prepared, and 
associated with the file.

5.  After the above stressor development 
has been accomplished, and the requested 
report has been associated with the file, 
the RO should schedule the veteran for a 
VA PTSD medical examination.  The 
examiner should be informed of any 
confirmed stressors.  He or she should 
then be asked to review the file prior to 
the examination, request, and interpret, 
for the record, any indicated studies 
and/or tests, examine the veteran, and 
render a comprehensive, legible medical 
examination report that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to whether 
the veteran currently suffers from 
the claimed PTSD and, if he does, 
the examiner's opinion as to whether 
it is at least as likely as not that 
the veteran's PTSD is causally 
related to any inservice stressful 
events confirmed by the RO.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

6.  The veteran should also be scheduled 
for a VA medical examination of his scalp 
scar.  The examiner should be asked to 
review the file prior to the examination, 
request, and interpret, for the record, 
any indicated studies and/or tests, 
examine the veteran, and render a 
comprehensive, legible medical 
examination report that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  A thorough description of the 
current severity of this service-
connected scar, including references 
to the manifestation of symptoms 
including tenderness and pain.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

7.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the record and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  Thereafter, the RO should re-
adjudicate the claims on appeal hereby 
being remanded.  If, upon re-adjudication, 
either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
actions taken on the appealed claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should 
thereafter be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



